Citation Nr: 0330690	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-17 457	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether the veteran had filed a timely request for waiver of 
overpayment in the amount of $10,538.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision by the Committee on Waivers 
and Compromises (Committee) which determined that the 
veteran did not file a timely request for a waiver of 
recovery of an overpayment of improved pension benefits in a 
calculated amount of $10,538.00. 

The veteran was notified in November 2000 that he owed a 
debt to VA in the amount of $10,538.00.  The Board observes 
that in written correspondences beginning in March 2002, the 
veteran appears to dispute such debt.  As the veteran has 
not expressed disagreement within one year of being notified 
of the debt, the issue is not currently before the Board.  
Accordingly, the Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a letter dated November 18, 2000, the veteran was 
notified of an overpayment of improved pension benefits in 
the amount of $10,538.00, of the right to request waiver of 
recovery of the overpayment, and of the 180 day time limit 
to request waiver.  The letter was sent to his last known 
address of record at the time, and was not returned as 
undeliverable.

2.  The evidence of record does not demonstrate that the 
veteran submitted a request for waiver of recovery of the 
overpayment of improved pension benefits within 180 days 
from November 18, 2000.




CONCLUSION OF LAW

The veteran did not file a timely claim for waiver of 
recovery of an overpayment of improved pension benefits in 
the calculated amount of $10,538.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 1.911, 1.963 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is 
whether the veteran has submitted a timely claim for waiver 
of recovery of an overpayment of improved pension benefits 
in the amount of $10,538.00.

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
38 C.F.R. § 1.963(b) (2003).  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180 day period be computed 
from the date of the requester's actual receipt of the 
notice of indebtedness.  38 C.F.R. § 1.963(b) (2003).  See 
also 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2003).

The evidence in this case shows that the veteran was in 
receipt of improved pension benefits.  In March 2000, the RO 
proposed to terminate this pension effective in January 2000 
based on the discovery that he was receiving income from 
Social Security and that such income would place him above 
the maximum income allowed for pension purposes.  In 
November 2000, the veteran was informed that his pension 
benefits were terminated effective from December 1, 1999 and 
that such termination may create an overpayment.  

On November 18, 2000, the VA Debt Management Center in St. 
Paul, Minnesota sent the veteran a letter notifying him of 
the overpayment and of his right to request waiver of 
recovery of the overpayment (including the 180 day time 
limit for such a request).  That letter was mailed to the 
veteran at his address of record at that time. The letter 
was not returned as undeliverable.  In fact, in an October 
2002 memorandum, the RO's Chief of Operations certified that 
this letter was not returned due to an incorrect address.  

When VA has determined that a debt exists by reason of an 
administrative decision or by operation of law, VA shall 
promptly demand, in writing, payment of the debt.  Further, 
VA shall notify the debtor of his or her rights and remedies 
in connection with the debt and the consequences of failure 
to cooperate with collection efforts.  38 C.F.R. § 1.911(b) 
(2003). Notification is sufficient when sent by ordinary 
mail directed to the debtor's last known address and not 
returned as undeliverable by postal authorities.  (emphasis 
added).  38 C.F.R. § 1.911(e) (2003).

The Board observes that the RO did not receive a claim for a 
waiver of the overpayment until April 2002, significantly 
more than 180 days from the November 2000 notice of the 
overpayment.  The only other correspondence from the veteran 
after the November 2000 notice and before the April 2002 
request for a waiver is in March 2002.  In the March 2002 
statement, the veteran reported circumstances surrounding a 
prior termination of pension benefits and the subsequent 
reinstatement of such benefits.  In that case, the RO 
retroactively reinstatement the veteran's pension benefits 
which thereby canceled out the reported overpayment of 
benefits.  Even if the Board were to consider the March 2002 
statement as a claim for a waiver, such statement would also 
be outside of the 180 day timeline for filing a request for 
a waiver.

In sum, the Board observes that the notification of the debt 
was sent to the veteran's last known address of record at 
the time, was not returned as undeliverable, and a request 
for a waiver of recovery of the overpayment was not received 
within the 180-time limit set out in the regulation.  
Moreover, there is no evidence showing that the criteria for 
an extension of this time period have been met.  See 38 
C.F.R. §§ 1.911, 1.963 (2003).  Under these circumstances, 
the Board has no jurisdiction to consider the veteran's 
request for a waiver of recovery of the overpayment in the 
amount of $10,538.00, and the appeal must be denied.  

As a final note, the Board points out that in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, to specifically include claims regarding 
the timeliness of requests for waiver of recovery (the Court 
pointed out that the statute at issue in such cases is found 
in Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51)).  Therefore, the VCAA is not for 
application in this matter.


ORDER

The claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount calculated as 
$10,538 was not timely filed and the appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



